—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 7, 2000, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*852Claimant contends that she resigned from her position as a traffic manager in a factory because the stress engendered by her job adversely affected her health. Claimant offered no medical evidence to support her contention (see, Matter of Spaulding [Commissioner of Labor], 264 AD2d 881, 882; Matter of Cooper [Sweeney], 232 AD2d 678). Under these circumstances, we find substantial evidence to support the Unemployment Insurance Appeal Board’s decision that claimant voluntarily left her employment without good cause (see, Matter of Maine [Commissioner of Labor], 282 AD2d 854; Matter of Cooper [Sweeney], supra).
Cardona, P. J., Mercure, Crew III, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.